                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                             :       No. 3:18cr101
                                                      :
                                                      :       (Judge Munley)
        v.                                            :
                                                      :
LINDA FERRIS,                                         :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is Defendant Linda Ferris’s motion to

dismiss the indictment with prejudice based upon an alleged violation of the

Speedy Trial Act. The matter has been fully briefed and is ripe for disposition.

Background

       On February 15, 2017, the government charged Defendant Linda Ferris

with one count of making false claims under oath during a bankruptcy

proceeding, in violation of 18 U.S.C. § 152(2). The criminal information was filed

to docket number 3:17-CR-37. The defendant agreed to plead guilty to the

charge before Magistrate Judge Karoline Mehalchick. During the guilty plea

colloquy, however, Magistrate Judge Mehalchick rejected the defendant’s plea,

finding that the defendant was not prepared to fully admit guilt to the charge. On

March 20, 2017, the defendant was placed on conditions of release, and the

case remained opened.
      One year later, the government filed an indictment against the defendant,

charging her with making false claims under oath during a bankruptcy

proceeding, in violation of 18 U.S.C. § 152(2) and concealment of assets, in

violation of 18 U.S.C. § 152(1). This indictment, however, was not filed as part of

the 2017 case. Rather, this indictment was erroneously filed to a new docket

number, 3:18-CR-101.

      Due to the erroneous duplicate filings, the government has since moved to

dismiss the criminal information docketed to 3:17-CR-37. The court will grant the

unopposed motion by separate order and that case will be closed.

      The defendant now moves to dismiss the indictment filed in 3:18-CR-101

for violation of the Speedy Trial Act. (Doc. 13). This motion has been fully briefed,

and is ripe for disposition.

Discussion

      The Speedy Trial Act provides:

     In any case in which a plea of not guilty is entered, the trial of a
     defendant charged in an information or indictment with the
     commission of an offense shall commence within seventy days from
     the filing date (and making public) of the information or indictment, or
     from the date the defendant has appeared before a judicial officer of
     the court in which such charge is pending, whichever date last
     occurs.
18 U.S.C. § 3161(c)(1).

      If a defendant is not brought to trial within this time period, “the information

or indictment shall be dismissed on motion of the defendant. The defendant . . .
                                          2
[has] the burden of proof supporting such motion but the Government. . . [has]

the burden of going forward with the evidence in connection with any exclusion of

time…” 18 U.S.C. § 3162(a)(2). If the court finds that the defendant’s Speedy

Trial rights were in fact violated, it then must decide whether to dismiss the case

with or without prejudice. Id.

      In the instant case, the government concedes that the defendant’s Speedy

Trial rights have been violated, and does not oppose dismissal of the indictment

pursuant to 18 U.S.C. § 3162(a)(2). (Doc. 20, Br. in Opp’n. at 2). Thus, our sole

remaining issue is whether such dismissal will be with or without prejudice.

      The Speedy Trial Act does not specify whether dismissal should be with or

without prejudice, nor does it contain a default presumption one way or the other.

See 18 U.S.C. § 3162(a)(2); United States v. Taylor, 487 U.S. 326, 334 (1988).

The Act does, however, provide three factors for us to consider. The factors are:

“[1] the seriousness of the offense; [2] the facts and circumstances of the case

which led to the dismissal; [3] and the impact of a reprosecution on the

administration of this chapter and the administration of justice.” 18 U.S.C. §

3162(a)(2). With regard to such dismissal, the Third Circuit Court of Appeals has

explained: “we would anticipate that no criminal proceeding would be dismissed

with prejudice without the court having considered and balanced the length of




                                         3
delay, the reasons for the delay and the prejudice from the delay to the

defendant” Gov't of Virgin Islands v. Bryan, 818 F.2d 1069, 1076 (3d Cir. 1987).

     As such, we first we consider the seriousness of the charges. Here, the

indictment contains two charges. The first charges the defendant with making

false claims during a bankruptcy proceeding, in violation of 18 U.S.C. § 152(2).

The second charges the defendant with concealment of assets, in violation of 18

U.S.C. § 152(1). The government contends that because, in the event of

conviction, the defendant faces a maximum of five years imprisonment and a

$250,000 fine, these are serious charges. The government directs our attention

to United States v. Howard, 218 F.3d 556, 561 (6th Cir. 2000), which it argues

stands for the proposition that we should look to the length of the sentence to

determine the seriousness of the offense.

     The defendant contends that the Howard case actually lends itself to the

conclusion that the defendant is not facing “serious charges.” In Howard, the

defendant was charged with aggravated sexual assault and first-degree wanton

endangerment based on an attack that took place on federal property. Id. at 559.

The aggravated sexual assault charge alone carried a maximum sentence of life

imprisonment. Id. The court concluded that because the defendant was facing

such a significant sentence, the charges were obviously serious. In fact, the

defendant himself did not contest the seriousness of the charges in Howard. In

                                         4
contrast, the defendant here faces a maximum sentence of five years

imprisonment and a $250,000 fine for a nonviolent crime. As noted by the

defendant, the guidelines for these offenses would likely be significantly lower

given that the bankruptcy petition that led to the charges in this case was filed

over five years ago, and ultimately the defendant’s debts were not discharged. In

her bankruptcy petition, the defendant allegedly made a false statement

regarding a secured claim against property she owned. Since the filing of the

bankruptcy petition, the defendant has relinquished her right to the property at

issue, the bankruptcy trustee obtained the rights to the property, and the

bankruptcy trustee sold the property and used the proceeds to pay off creditors.

(Doc. 24, Exh. A, Report of Private Sale of Real Property). For these reasons, we

agree with the defendant that making false claims during a bankruptcy

proceeding and the concealment of assets are not categorically “serious

charges” for the purposes of the Speedy Trial Act. Therefore, under the facts of

this case, the “seriousness” of her charges weigh in favor of dismissal with

prejudice.

      Next, we must consider the facts and circumstances which led to the

dismissal. 18 U.S.C. § 3162(a)(2). We note that the government, despite having

written two separate briefs in opposition to the defendant’s motion, has not

provided a single reason for the Speedy Trial Act violation. The government

                                         5
contends that its failure was unintentional and isolated, and not a pattern of

neglect. We disagree. One full year passed with no activity between the

defendant’s last appearance before Magistrate Judge Mehalchick and the time

the present indictment was filed. No judicial proceedings or motions were

outstanding during this period of 365 days. With no legitimate reason for the

delay, we find this to be negligence on the part of the government. Consideration

of this factor also weighs in favor of dismissal with prejudice.

      The final factor that we must consider is the impact of reprosecution on the

Speedy Trial Act and the administration of justice. The United States Supreme

Court encourages district courts to “take seriously their responsibility to consider

the “impact of a reprosecution on the administration” of justice. . .” United States

v. Taylor, 487 U.S. 326, 342 (1988). Dismissal with prejudice “always sends a

stronger message than dismissal without prejudice, and is more likely to induce

salutary changes in procedures, reducing pretrial delays.” Id. Of course,

dismissal with prejudice is not required for every violation. Rather, district courts

are encouraged to consider the impact of a reprosecution in conjunction with the

other factors identified in §3612(a).

      Defendant Ferris does not appear to have suffered actual prejudice as a

result of the government’s delay. The longer the delay, however, the greater is

the presumptive prejudice to the defendant, in terms of her ability to prepare for

                                          6
trial or the restrictions on her liberty. Id. at 340. “[I]nordinate delay between public

charge and trial, ... wholly aside from possible prejudice to a defense on the

merits, may seriously interfere with the defendant's liberty, whether he is free on

bail or not, and ... may disrupt his employment, drain his financial resources,

curtail his associations, subject him to public obloquy, and create anxiety in him,

his family and his friends.' ” Taylor, 487 U.S. at 340 (quoting Barker v. Wingo,

407 U.S. 514, 537 (1972)). The defendant here has alleged that the criminal

prosecution has caused her severe depression and anxiety. (Doc. 24, Def.’s

Reply Br. at 4). She also suffers from physical health conditions, some of which

she attributes to the stress of these criminal proceedings. (Id.) While the

defendant was not incarcerated during this period of time, she was subject to

conditions of release which affected her freedom. (Id.)

      We find that the allegations by the defendant regarding the impact of these

charges in conjunction with the one year delay create a presumption of prejudice

to the defendant. See Doggett v. U.S., 505 U.S. 647, 652 n. 1 (1992)

(“Depending on the nature of the charges, the lower courts have generally found

postaccusation delay ‘presumptively prejudicial’ at least as it approaches one

year.”). Thus, we find that allowing a reprosecution would not best serve the

purpose of the Speedy Trial Act and the administration of justice.




                                           7
Conclusion

      Because we have concluded that the defendant is not facing “serious

charges” as they pertain to the Speedy Trial Act, the government has not

provided any reason for the year long delay, and that allowing a reprosecution

would not best serve the administration of justice, we find that the factors weigh

in favor of dismissal with prejudice. An appropriate order follows.



                                                BY THE COURT:

Date: October 17, 2018                          s/ James M. Munley______
                                                JUDGE JAMES M. MUNLEY
                                                United States District Judge




                                         8
